Citation Nr: 1550364	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-26 814	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to an educational benefit payment rate greater than $515.55 per month for the period from October 23, 2011 to September 30, 2012, or a payment greater than $547.40 for the period from October 1, 2012 to October 21, 2012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from December 1987 to December 2009.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination issued by the Department of Veterans' Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma that held that the appellant was not entitled to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill (MGIB)) for on-the-job training (OJT) from October 12, 2010, to October 23, 2011.  That determination also held that the appellant was not entitled to an educational benefit payment rate greater than $515.55 per month for the period from October 24, 2011 to September 30, 2012, or a payment greater than $547.40 for the period from October 1, 2012 to October 21, 2012.  The RO in Honolulu, Hawaii otherwise has jurisdiction of the claims file.

In February 2015, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript from that videoconference hearing is included in the evidence of record.

The Board subsequently granted an earlier effective date and remanded the monthly payment amount claim for additional development in a decision issued in June 2015.  While the case was in remand status, the Board's decision that the starting date for the appellant's MGIB OJT educational assistance benefits is September 24, 2011, was implemented.  As a result, the appellant's education assistance benefits were recalculated and he was awarded a Step 2 monthly payment rate of $784.30 for the period from September 24, 2011 to September 30, 2011, and a Step 2 monthly payment rate of $810.15 for the period from October 1, 2011 to October 22, 2011.  The evidence of record does not contain any indication that the appellant has disagreed with these monthly payment rates.  Therefore, the issue on appeal has been recharacterized as listed on the title page.  

In addition to the paper claims files, there is an electronic file associated with the Veteran's claim.  The Board has reviewed both the paper files and the electronic file.


FINDING OF FACT

The Veteran was paid for his educational program at the proper rates of $515.55 per month for the period from October 23, 2011 to September 30, 2012, and $547.40 for the period from October 1, 2012 to October 21, 2012. 


CONCLUSION OF LAW

The rates of payment for the Veteran's educational program for the period from October 23, 2011 October 21, 2012, were proper.  38 U.S.C.A. §§ 3014, 3677, 5113 (West 2014); 38 C.F.R. § 21.7136 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  However, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  

This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to MGIB benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).  

Furthermore, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and 38 C.F.R. § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statute and regulations governing VA's duties to notify and assist.

II.  The Merits of the Claim

Chapter 30 provides VA educational assistance programs to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  An eligible veteran is entitled to a monthly benefit for periods of time during which he is enrolled in, and satisfactorily pursuing, an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070. 

The appellant testified at his February 11, 2015 Board videoconference hearing that he began his OJT program in October 2010, and that he completed the program in October 2012.  He contends that he is entitled, under Chapter 30, Title 38, United States Code, the Montgomery GI Bill (MGIB), and in connection with an on-the-job training (OJT) program with the Army Contracting Command, to a Step 1 educational benefit monthly payment rate for the first six months of training beginning October 24, 2011, and to a Step 2 monthly payment rate for the subsequent six months of training.  

However, review of the evidence of record reveals that the appellant has established entitlement to educational assistance benefits under the MGIB for an OJT program with the Army Contracting Command from September 24, 2011 to October 21, 2012.  As reflected in the July 2015 Supplemental Statement of the Case (SSOC), he has been paid educational benefits at a Step 3 monthly payment rate of $515.55 for the period from October 23, 2011 to September 30, 2012, and a Step 3 monthly payment rate of $547.40 for the period from October 1, 2012 to October 21, 2012 (due to a legislative increase).  

Because the Veteran in this case served on active duty for more than three years, he is eligible to be paid at the educational assistance rates listed in 38 C.F.R. § 21.7136(b).  These regulations provide that, for apprenticeship or OJT training programs, VA decreases the rate at which a Veteran is paid after the first six months of pursuit of training and again after the second six months of pursuit of training.  See 38 C.F.R. § 21.7136(f)(4)(i), (ii).  Specifically, a veteran is paid at the highest rate, i.e., Step 1, during his first six months of training.  Thereafter, s/he is paid at the intermediary rate, i.e., Step 2, for his or her second six months of training and then at the lowest rate, i.e., Step 3, for his or her remaining time in the program.

It is uncontroverted that the appellant began his OJT program on October 12, 2010.  Therefore, he completed his first six months of training on April 11, 2011, and he completed his second six months of training on October 11, 2011.  Thus, as of October 23, 2011, the appellant had completed 12 months of OJT and he was being paid at the Step 3 rate, which was $515.55.  Due to a legislative increase, the monthly amount was increased to $547.40, as of October 1, 2012.  

While the appellant began his OJT program in October 2010, his education benefits were not granted until September 24, 2011.  However, the regulations are clear in that the rate at which a veteran is paid decreases after the first six months of pursuit of training and again after the second six months of pursuit of training, not the effective date of the award of benefits.  Therefore, as the appellant began his educational program on October 12, 2010, and was awarded benefits as of September 24, 2011, VA properly paid him at the Step 3 rate beginning in October 2011, as he was in his thirteenth month of training.  Thereafter, he was paid at the Step 3 rate until the completion of his program in October 2012.  As payment rates were applied in accordance with VA regulations, the Board finds that the appellant was paid at the proper rates for his educational program for the period from October 2011 to October 2012. 


ORDER

The rates of payment for the Veteran's educational program for the period from October 2011 to October 2012, were proper and the appeal is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


